Exhibit 21 SUBSIDIARIES OF ACETO CORPORATION Subsidiary State or other jurisdiction of corporation or organization Acci Realty Corp. New York Aceto (Holding) B.V. The Netherlands Aceto (Hong Kong) Ltd. Hong Kong Aceto Agricultural Chemical Corporation Limited United Kingdom Aceto Agricultural Chemicals Corp. New York Aceto B.V. The Netherlands Aceto FineChem GmbH Germany Aceto France S.A.S. France Aceto Health Ingredients GmbH Germany Aceto Holding GmbH Germany Aceto Japan, Inc. Japan Aceto Ltd. Bermuda Aceto Luxembourg S.a.r.L. Luxembourg Aceto Agricultural Chemicals Corp. Mx, S De R. L. DE C.V Mexico Aceto Pharma Corp. Delaware Aceto Pharma India Pvt. Ltd. India Aceto Pharmaceutical (Shanghai) Ltd. China Aceto Pharna GmbH Germany Aceto Pte Ltd. Singapore Aceto Realty LLC New York Arsynco, Inc. New Jersey Canegrass, LLC Delaware CDC Products Corp. New York Pharma Waldhof GmbH Germany Plexvest Ltd. Cyprus
